 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00218-MCE-1
12
                                   Plaintiff,             STIPULATION AND PROTECTIVE ORDER
13                                                        BETWEEN THE UNITED STATES AND
                             v.                           DEFENDANT REGARDING PRODUCTION OF
14                                                        PROTECTED INFORMATION
     EDMUND KEMPRUD,
15
                                   Defendants.
16

17
                     WHEREAS, the discovery in this case contains personal information regarding third
18
     parties (both adults and minors), including but not limited to their names, dates of birth, physical
19
     descriptions, medical information, telephone numbers and/or residential addresses (“Protected
20
     Information”); and
21
                     WHEREAS, the parties desire to avoid both the necessity of large scale redactions and
22
     the unauthorized disclosure or dissemination of this information to anyone not a party to the court
23
     proceedings in this matter:
24
            The parties agree that entry of a stipulated protective order is therefore appropriate.
25
     ///
26
27
     ///
28

       STIPULATION                                        1
30
 1         THEREFORE, defendant EDMUND KEMPRUD, by and through his counsel of record, Douglas

 2 J. Beevers (“Defense Counsel”), and the United States of America, by and through Assistant United States

 3 Attorney Vincenza Rabenn, hereby agree and stipulate as follows:

 4         1.   This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 5              Criminal procedure, and its general supervisory authority.

 6         2. This Order pertains to all discovery provided to or made available to Defense Counsel and

 7              Defendant, EDMUND KEMPRUD, as part of discovery in this case (hereafter, collectively

 8              known as “the discovery”).

 9         3. By signing this Stipulation and Protective Order, Defense Counsel and Defendant, EDMUND

10              KEMPRUD, agrees not to share any documents that contain Protected Information with

11              anyone other than Defendant, Defense Counsel’s attorneys, designated defense investigators,

12              designated defense experts, and support staff. Defendant may share documents with protected

13              information with attorneys in connection with seeking representation, but agrees to retrieve

14              such documents from such attorneys until such time as the attorney signs the protective order.

15         4. The discovery and information therein may be used only in connection with the litigation of

16              this case and for no other purpose. Defendant may use the discovery in relation to medical

17              license proceedings but may not disclose the discovery to the CA licensing authorities without

18              approval of the U.S. Attorney or the Court. The discovery is now and will forever remain the

19              property of the United States of America (“Government”). Defendant and Defense Counsel

20              will return the discovery to the Government or certify that it has been shredded at the

21              conclusion of the case, except as authorized by further order of the Court. The Federal Public

22              Defenders shall be permitted to keep a copy of the discovery and make it available to the

23              Defendant as required by California State Bar rules.

24         5. Defendant and Defense Counsel shall store the discovery in a secure place and will use

25              reasonable care to ensure that it is not disclosed to third persons in violation of this agreement.

26         6. Defense Counsel shall be responsible for advising the Defendant, employees, and other

27              members of the defense team, and defense witnesses of the contents of this Stipulation and

28              Order.

      STIPULATION                                         2
30
 1         7. In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

 2             withhold discovery from new counsel unless and until substituted counsel agrees also to be

 3             bound by this Order.

 4 IT IS SO STIPULATED.

 5
     Dated: December 13, 2019                             MCGREGOR W. SCOTT
 6                                                        United States Attorney
 7
                                                          /s/ VINCENZA RABENN
 8                                                        VINCENZA RABENN
                                                          Assistant United States Attorney
 9
10
     Dated: December 13, 2019                             /s/ Douglas J. Beevers
11                                                        DOUGLAS J. BEEVERS
12                                                        Counsel for Defendant
                                                          EDMUND KEMPRUD
13

14

15

16

17
     IT IS SO ORDERED.
18

19
     Dated: December 20, 2019
20
21

22

23

24

25

26
27

28

      STIPULATION                                     3
30
